NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                               IN RE ANGEL M.

                             No. 1 CA-JV 17-0542
                               FILED 2-1-2018


           Appeal from the Superior Court in Maricopa County
                             No. JV600595
          The Honorable Veronica W. Brame, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Preciado Law Firm, PLC, Phoenix
By Stephanie Preciado
Counsel for Appellant

Maricopa County Attorney’s Office, Phoenix
By Diane M. Meloche
Counsel for Appellee




                       MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop delivered the decision of the Court,
in which Judge Jennifer B. Campbell and Judge Paul J. McMurdie joined.
                             IN RE ANGEL M.
                            Decision of the Court

W I N T H R O P, Presiding Judge:

¶1              Angel M. (“Juvenile”) appeals the juvenile court’s order
extending his supervised probation and imposing additional terms and
conditions, including up to two weeks’ detention in a juvenile detention
facility, for violating the conditions of his probation. Juvenile’s counsel has
filed a brief in accordance with Smith v. Robbins, 528 U.S. 259 (2000); Anders
v. California, 386 U.S. 738 (1967); State v. Leon, 104 Ariz. 297 (1969); and
Maricopa County Juvenile Action No. JV-117258, 163 Ariz. 484, 486-87 (App.
1989), stating that she has searched the record on appeal and found no
arguable question of law that is not frivolous. Counsel requests that we
search the record for fundamental error. See State v. Clark, 196 Ariz. 530,
537, ¶ 30 (App. 1999) (stating that this court reviews the entire record for
reversible error).

¶2            We have appellate jurisdiction pursuant to Arizona Revised
Statutes (“A.R.S.”) section 8-235(A) (2014)1 and Rule 103(A) of the Arizona
Rules of Procedure for the Juvenile Court. For the following reasons, we
affirm.

                 FACTS AND PROCEDURAL HISTORY2

¶3            On August 24, 2017, the State, through the Maricopa County
Attorney’s Office, filed a delinquency petition charging Juvenile with two
counts of burglary in the third degree, each a class four felony. See A.R.S.
§ 13-1506 (2010). Pursuant to a written plea agreement, Juvenile admitted
amended Count 1, solicitation to commit burglary in the third degree, a
class six undesignated felony, and the juvenile court adjudicated Juvenile
delinquent and placed him on twelve months’ supervised probation.3 The
court also dismissed Count 2.



1      We cite the current version of all relevant statutes because no
revisions material to this decision have occurred since the relevant date(s).

2      We review the facts in the light most favorable to sustaining the
juvenile court’s orders and resolve all reasonable inferences against
Juvenile. See In re John M., 201 Ariz. 424, 426, ¶ 7 (App. 2001); State v. Kiper,
181 Ariz. 62, 64 (App. 1994).

3     As part of the terms of his plea agreement, Juvenile agreed that he
“may be placed on probation with any rules the court thinks are necessary,”
and that “[p]robation could include time in detention for up to one year.”


                                       2
                            IN RE ANGEL M.
                           Decision of the Court

¶4           On November 3, 2017, the State filed a new petition, alleging
Juvenile had violated conditions 7 and 11 of his probation by failing to
submit to weekly drug testing as directed by his juvenile probation officer
(Count 1) and failing to go to school (Count 2).

¶5           On November 17, 2017, Juvenile attended an advisory and
disposition hearing, at which he indicated he wished to admit violating
condition 11 of the terms and conditions of his probation, by failing to
attend school.

¶6            Before accepting Juvenile’s admission, the juvenile court
confirmed that Juvenile could speak, read, and understand English, and
had not consumed any drugs, alcohol, or medications in the previous
twenty-four hours. The court advised Juvenile of his constitutional rights,
and Juvenile confirmed that he understood his rights and was giving them
up by admitting Count 2 of the petition. The court also advised Juvenile of
the available dispositional alternatives, including that Juvenile could be
continued on probation, placed in detention, ordered to perform
community service, ordered to pay a fine, and/or sent to the Arizona
Department of Juvenile Corrections, and inquired several times if Juvenile
understood the possible consequences of admitting the charge. Each time,
Juvenile confirmed he understood the consequences he faced and wanted
to move forward with the plea. Juvenile also confirmed that the
contemplated admission was not the result of force, threats, or promises not
otherwise expressed, and that he was admitting the violation of his own
free will.

¶7            Juvenile’s counsel provided a factual basis for the plea by
stating Juvenile had violated a condition of his probation by not attending
school. Juvenile confirmed the factual basis provided, admitting he had
violated condition 11 of his probation. After finding Juvenile’s admission
was knowing, intelligent, voluntary, and supported by a factual basis, the
court accepted the admission and adjudicated Juvenile in violation of his
probation. The court then dismissed Count 1 of the petition.

¶8            After both sides agreed, the court proceeded to disposition,
and heard from Juvenile’s probation officer, the State, Juvenile’s counsel,
and Juvenile’s mother. The probation officer advised the court that Juvenile
had admitted using marijuana within the previous two days despite the
pending violation, and Juvenile’s mother confirmed Juvenile had a
substance abuse problem with marijuana.




                                     3
                             IN RE ANGEL M.
                            Decision of the Court

¶9            The court extended Juvenile’s probation, and ordered that he
participate in services, including counseling and substance abuse services.
As additional special conditions, the court increased Juvenile’s deferred
detention from 90 to 120 days, increased Juvenile’s potential electronic
monitoring from 12 to 16 weeks, and ordered that Juvenile be detained in a
juvenile detention facility for one week—from November 17 to November
24, 2017. The court also ordered that Juvenile self-surrender and be
detained an additional week in the juvenile detention facility—from
December 22 through 29, 2017—unless Juvenile’s probation officer could
confirm he was at that time in compliance with the terms and conditions of
his probation. After a request from Juvenile’s counsel, the court agreed to
suspend the periods of detention pending Juvenile’s appeal or any further
violations of probation during the pending appeal.4 Juvenile filed a timely
notice of appeal.

                                 ANALYSIS

¶10           We have searched the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300; JV-117258, 163 Ariz. at 487. As the
juvenile court found, Juvenile’s admission was knowingly, voluntarily, and
intelligently made, and supported by a factual basis. Juvenile was present
and represented by counsel throughout the proceedings, and those
proceedings were conducted in compliance with Juvenile’s constitutional
and statutory rights and the Arizona Rules of Procedure for the Juvenile
Court. The disposition was within the juvenile court’s authority under
A.R.S. § 8-341(A)(1) (Supp. 2017) and Rule 30.

¶11            After filing of this decision, counsel’s obligations pertaining
to Juvenile’s representation in this appeal have ended. Counsel need do no
more than inform Juvenile of the status of the appeal and his future options,
unless counsel’s review reveals an issue appropriate for petition for review
to the Arizona Supreme Court. See State v. Shattuck, 140 Ariz. 582, 584-85
(1984). Juvenile has thirty days from the date of this decision to proceed, if
he desires, with a pro per petition for review. See Ariz. R.P. Juv. Ct. 107(A).



4      Both the juvenile court’s detention order and November 17, 2017
minute entry contain errors involving the ordered detention release dates.
The record makes clear, however, that the court ordered each of the two
periods of detention to be one week in length. Further, because the court
ultimately suspended the ordered detention pending this appeal or further
probation violations, we do not correct the dates in either the detention
order or the court’s minute entry.


                                      4
                          IN RE ANGEL M.
                         Decision of the Court

                            CONCLUSION

¶12          We affirm the juvenile court’s order extending Juvenile’s
supervised probation and imposing additional terms and conditions,
including detention, for violating the terms of his probation.




                      AMY M. WOOD • Clerk of the Court
                      FILED: AA




                                      5